Case 1:18-cv-21019-UU Document 80 Entered on FLSD Docket 12/17/2020 Page 1 of 20




                               UNITED STATES DISTRICT COURT
                               SOUTHERN DISTRICT OF FLORIDA

                                CASE NO. 18-21019-CV-UNGARO
                                  MAGISTRATE JUDGE REID


  WARREN TECHNOLOGY, INC.,

         Plaintiff,
  v.

  UL LLC, and TUTCO, LLC,

        Defendants.
  _____________________________/

          REPORT AND RECOMMENDATION ON DEFENDANT TUTCO, LLC’S
          RENEWED VERIFIED MOTION FOR ATTORNEYS’ FEES [ECF No. 75]

                                        I.      Introduction

         This matter is before the Court on Defendant Tutco, LLC’s (“Tutco”) Renewed Verified

  Motion for Attorneys’ Fees. [ECF No. 75]. This cause has been referred to the Undersigned to take

  all necessary and proper action as required by law with respect to the Motion. [ECF No. 76].

         Having carefully considered the issues, the record, and the applicable law, the Undersigned

  respectfully RECOMMENDS Defendant’s Renewed Motion for Attorneys’ Fees [ECF No. 75]

  be GRANTED in part and DENIED in part, and Tutco should receive $152,062.50 in attorneys’

  fees, as further discussed below.

                                          II.    Discussion

  A.     Factual and Procedural History

         Defendant Tutco is the prevailing party in this matter brought by Plaintiff Warren

  Technology, Inc. (“Warren”) alleging violation of the Lanham Act, 15 U.S.C. § 1125(a)(1)(B),

  common law unfair competition, and violation of the Florida Deceptive and Unfair Trade Practices
Case 1:18-cv-21019-UU Document 80 Entered on FLSD Docket 12/17/2020 Page 2 of 20




  Act (“FDUTPA”), Fla. Stat. § 501.211(1). In the instant Motion, Tutco seeks its attorneys’ fees

  from Warren as the prevailing party under both the Lanham Act, 15 U.S.C. § 1117(a), and

  FDUTPA, Fla. Stat. § 501.2105. [ECF No. 75].

         To briefly summarize, Warren brought this case against Tutco and UL LLC on March 16,

  2018. [ECF No. 1]. Warren is a manufacturer of unitary electric (UE) heaters for HVAC systems

  and Tutco is its competitor. Both Warren and Tutco manufacture UE heaters, certified by UL, for

  installation in HVAC systems. [ECF No. 38]. After Tutco and UL filed Motions to Dismiss,

  Warren’s original Complaint in this matter was dismissed in part with prejudice for lack of

  standing and dismissed in part without prejudice – with leave to amend – for failure to state a claim

  upon which relief can be granted. [ECF No. 38]. In the Order granting Tutco’s Motion to Dismiss,

  the Court expressed “doubts” about whether “Warren can amend its complaint to adequately allege

  standing as to its claims against both UL and Tutco,” although it allowed Warren the opportunity

  to amend because the Eleventh Circuit has held that leave to amend should generally be freely

  given. [Id. at 15-16] (citing Reese v. Herbert, 527 F.3d 1253, 1263 (11th Cir. 2008)).

         One week later, Warren filed its Amended Complaint. [ECF No. 42]. Tutco filed a Joint

  Motion to Dismiss with UL, which argued that Warren again lacked standing and that Warren’s

  Amended Complaint still failed to state a claim upon which relief can be granted. [ECF No. 44].

  The Court again granted Tutco’s Motion to Dismiss, saying that although Warren did have Article

  III standing, the Amended Complaint still failed to state a claim upon which relief can be granted,

  and dismissed the case with prejudice. [ECF No. 61].

         Warren appealed, and the Eleventh Circuit affirmed this Court’s dismissal in a published

  opinion. See Warren Tech. v. UL LLC, 962 F.3d 1324 (11th Cir. 2020). Warren also filed a petition




                                                   2
Case 1:18-cv-21019-UU Document 80 Entered on FLSD Docket 12/17/2020 Page 3 of 20




  for rehearing, which the Eleventh Circuit also denied. See Order Denying Petition for Panel

  Rehearing, No. 18-14976-AA (11th Cir. Aug. 25, 2020).

           The Eleventh Circuit referred this case back to this Court for consideration of attorneys’

  fees pursuant to 11th Cir. R. 39-2(d). Tutco now seeks its attorneys’ fees as the prevailing party

  under the Lanham Act, 15 U.S.C. § 1117(a), and FDUTPA, Fla. Stat. § 501.2105. [ECF No. 75].

  B.       Standard of Review

           The Lanham Act provides that “[t]he court in exceptional cases may award reasonable

  attorney fees to the prevailing party.” 15 U.S.C. § 1117(a). The Eleventh Circuit has recently

  clarified that “to be an ‘exceptional case’ under the Lanham Act requires only that a case ‘stands

  out from others,’ either based on the strength of the litigating positions or the manner in which the

  case was litigated.” Tobinick v. Novella, 884 F.3d 1110, 1118 (11th Cir. 2018) (quoting Octane

  Fitness, LLC v. ICON Health and Fitness, 572 U.S. 545, 554 (2014))1.

           “The district court has the discretion to determine whether a case stands out from others

  based on the totality of the circumstances.” Domond v. PeopleNetwork APS, 750 F. App’x 844,

  847 (11th Cir. 2018) (citing Tobinick, 884 F.3d at 1117). “As in the comparable Copyright Act,

  there is no precise rule or formula for making these determinations, but instead equitable discretion

  should be exercised in light of the considerations we have identified.” Octane Fitness, 572 U.S. at

  554 (cleaned up) (quoting Fogerty v. Fantasy, Inc., 510 U.S. 517, 534 (1994)).

           FDUPTA also has an attorney’s fees provision, Fla. Stat. § 501.2105. Under § 501.2105,

  the Court has discretion to award attorney’s fees to the prevailing party after considering the

  following non-exhaustive list of factors:


  1
   This standard is more liberal than the Eleventh Circuit’s previous standard for attorney’s fees, which required that a
  case be “malicious, fraudulent, deliberate, or willful” in order to warrant attorneys’ fees. Burger King Corp. v.
  Pilgrim’s Pride Corp., 15 F.3d 166, 168 (11th Cir. 1994)), abrogated by Tobinick, 884 F.3d at 1118.


                                                            3
Case 1:18-cv-21019-UU Document 80 Entered on FLSD Docket 12/17/2020 Page 4 of 20




             (1) the scope and history of the litigation;

             (2) the ability of the opposing party to satisfy an award of fees;

             (3) whether an award of fees against the opposing party would deter others from
                 acting in similar circumstances;

             (4) the merits of the respective positions – including the opposing party’s
                 culpability or bad faith;

             (5) whether the claim brought was not in subjective bad faith but was frivolous,
                 unreasonable, or groundless;

             (6) whether the defense raised a defense2 mainly to frustrate or stall; and

             (7) whether the claim brought was to resolve a significant legal question under
                 FDUPTA law.

  See Chow v. Chak Yam Chau, 640 F. App’x 834, 838-39 (11th Cir. 2015) (per curiam) (citing

  Humane Soc’y of Broward Cnty., Inc. v. Fla. Humane Soc’y, 951 So. 2d 966, 971072 (Fla. 4th

  DCA 2007); Rosen v. Rosen, 696 So. 2d 697, 700-01 (Fla. 1997)).

             Further, under FDUTPA “the fees recoverable are those devoted to the entire action, not

  merely the FDUTPA claim, ‘unless the attorney’s services clearly were not related in any way to

  establishing or defending an alleged violation of chapter 501.’” Id. at 838 (quoting Diamond

  Aircraft Indus., Inc. v. Horowitch, 107 So. 3d 362, 370 (Fla. 2013)) (internal citations omitted).

  C.         Analysis

                       Tutco’s Entitlement to Attorneys’ Fees Under the Lanham Act

             Under § 1117(a) of the Lanham Act, this case qualifies as an exceptional case both because

  of the relatively weak strength of Warren’s litigating positions and because of the manner in which

  the case was litigated, each of which will be discussed in turn. See Tobinick, 884 F. 3d at 1118.


  2
      The parties agree that this factor is not applicable, because Tutco prevailed as a Defendant.
                                                               4
Case 1:18-cv-21019-UU Document 80 Entered on FLSD Docket 12/17/2020 Page 5 of 20




         Warren’s case was relatively weak for several reasons. First, prior to the filing of this case,

  Warren, Tutco, and UL were all defendants in a related consumer class action lawsuit regarding

  similar alleged misrepresentations to the ones at issue in this case. See Koski v. Carrier Corp., 347

  F. Supp. 3d 1185, 1195 (S.D. Fla. 2017). Without getting into too much detail, in that case, Judge

  Scola dismissed the case because the misrepresentation theory was not viable, since the disputed

  products were certified by UL, meaning that the sale of such products with UL certification labels

  was not a deceptive or unfair act under FDUTPA. See id. at 1192-95. Warren was obviously aware

  of the rulings in that case, because it was a defendant in that litigation along with Tutco and UL.

         Second, when the Court granted Tutco’s first Motion to Dismiss, finding that Warren’s

  Complaint failed to state a claim, the Court included cautionary language to Warren that expressed

  doubt about whether Warren would be able to amend its pleadings to state a claim. [ECF No. 38

  at 15-16]. Despite this, Warren proceeded to file an Amended Complaint, which was dismissed

  for essentially the same reasons as the original Complaint. [ECF No. 61].

         Third, in looking to the rest of the record, Warren was unsuccessful on essentially every

  substantive motion that was filed in the case. Warren lost on the first Motion to Dismiss, though

  was given leave to amend some of its claims. [ECF No. 38]. Warren lost the second Motion to

  Dismiss too, this time having all its claims dismissed with prejudice. [ECF No. 61]. Warren’s

  Motion for Partial Summary Judgment [ECF No. 27], Motion to Compel Expedited Mediation

  [ECF No. 34], and Motion for Reconsideration of the Court’s first dismissal of the original

  Complaint [ECF No. 48], were all denied as moot when Warren’s Amended Complaint was

  dismissed. [ECF No. 61]. After filing an appeal challenging the second dismissal of this case,

  Warren lost on appeal [ECF No. 74], then filed a Petition for Rehearing, which was also denied.

  See Order Denying Petition for Panel Rehearing, No. 18-14976-AA (11th Cir. Aug. 25, 2020).


                                                   5
Case 1:18-cv-21019-UU Document 80 Entered on FLSD Docket 12/17/2020 Page 6 of 20




          While each of these three above reasons are separately sufficient to show the relatively

  weak litigation positions by Warren throughout the course of this case, considered together under

  the totality of the circumstances, see Domond, 750 F. App’x at 847, it is clear that this case qualifies

  as an exceptional case due to its overall weakness. While it is not necessary to determine whether

  this case also qualifies as an exceptional case due to the manner in which it was litigated, for

  purposes of addressing all of the parties’ arguments, the Undersigned also concludes that this case

  qualifies under the “manner in which it was litigated” inquiry.

          For this case to be deemed exceptional due to the manner in which it was litigated, there

  must be evidence that Warren acted in bad faith or with an improper purpose. See Welding Servs.,

  Inc. v. Forman, 301 F. App’x 862, 862-63 (11th Cir. 2008); see also Tire Kingdom, Inc. v. Morgan

  Tire & Auto, Inc., 253 F.3d 1332, 1335 (11th Cir. 2001). Here, there is evidence that this case was

  litigated in bad faith or with an improper anticompetitive purpose.

          First, Tutco alleges that Warren’s purposes for the lawsuit were “suspect” and brought for

  improper and anticompetitive purposes. [ECF No. 75 at 6-7]. Warren does not rebut Tutco’s

  allegations that it used this case “as a strategic ploy to try to achieve a competitive advantage,”

  and the Undersigned finds that Tutco has met its burden to show that this case qualifies as an

  exceptional case.

          Here, Tutco first states that Warren employed what is calls “sharp litigation tactics,”

  including certain settlement communications where representatives from Warren, instead of going

  through counsel, contacted Tutco directly and “threatened to ‘publicly expose’ and ‘embarrass[]’

  Tutco unless Tutco entered into negotiations to be purchased by Warren or otherwise agreed to

  resolve the litigation.”3 While sharp litigation tactics on their own are not enough to meet the


  3
   Tutco does not include the communications themselves in its Motion due to fear of potentially running afoul of Fed.
  R. Evid. 408, however, these communications are likely admissible for this fee dispute, since they do not involve the
                                                           6
Case 1:18-cv-21019-UU Document 80 Entered on FLSD Docket 12/17/2020 Page 7 of 20




  exceptional case requirements, Tutco provides additional evidence of Warren’s improper purposes

  and bad faith.

          As additional evidence in support of its claim that Warren brought this case for

  anticompetitive purposes, Tutco provides a letter that Warren widely distributed to other members

  of their industry, including Tutco customers. [ECF No. 75-3]. The letter was sent after the Court

  granted the Motion to Dismiss, and it asserted to Tutco customers and the industry at-large that

  Tutco’s products are not safe. Tutco also argues that Warren’s letter mischaracterizes the Court’s

  Order dismissing the case, omitted Judge Scola’s prior order in the Koski case, and incorrectly

  advised Tutco clients that their customers would have a legal claim against them if they continued

  to purchase from Tutco and they were injured. Though this letter was sent after this case was filed,

  Warren does not dispute Tutco’s characterization of its actions, and the letter is probative evidence

  of Warren’s reasons for bringing this case, namely whether it was motivated by improper purposes

  or brought in bad faith.

          Warren, rather than attacking Tutco’s characterization of this case, responds that this case

  was not brought in bad faith because its litigation positions were not “disproven” since the Court

  “found that Warren was not entitled to challenge UL’s interpretation of UL 1995 under these

  circumstances,” potentially implying there could be some sort of circumstance where Warren

  would be entitled to challenge UL’s interpretation of UL in the future. [ECF No. 78 at 7]. However

  construed, these arguments are not persuasive because they do not accurately reflect the Court’s

  Order or the Eleventh Circuit’s ruling on the appeal.




  validity of Warren’s underlying claims in this case. See CNA Fin. Corp. v. Brown, 162 F.3d 1334, 1338 (11th Cir.
  1998) (citing Fed. R. Evid. 408). In any event Warren does not respond to Tutco’s characterization of these
  communications and does not seem to dispute that this took place, so the Court need not examine the communications
  themselves.
                                                          7
Case 1:18-cv-21019-UU Document 80 Entered on FLSD Docket 12/17/2020 Page 8 of 20




         In short, this case was dismissed with prejudice because Warren failed to plead a

  misrepresentation, which the Court determined was “fatal” to Warren’s case and could not be

  cured. While Warren’s original Complaint was dismissed without prejudice because, among other

  things, it failed to adequately allege standing (i.e., Warren’s entitlement to bring the case),

  Warren’s Amended Complaint was in fact determined to have met Article III standing

  requirements, and the case was instead dismissed because Warren’s Amended Complaint failed to

  state a claim upon which relief can be granted pursuant to Fed. R .Civ. P. 12(b)(6). Thus, Warren’s

  argument that it’s claims were not “disproven” but that instead the Court innocuously determined

  that “Warren was not entitled to challenge UL’s interpretation of UL 1995 under these

  circumstances” is not persuasive.

         Accordingly, the Court should find that this case also qualifies as exceptional because

  Warren acted in bad faith or with an improper purpose, because the case was brought for

  anticompetitive purposes and was deployed “as a strategic ploy to try to achieve a competitive

  advantage.”

                     Tutco’s Entitlement to Attorneys’ Fees Under FDUTPA

         In addition to the above under the Lanham Act, this case also qualifies under FDUPTA. As

  previously mentioned, under Fla. Stat. § 501.2105, the Court has discretion to award attorney’s

  fees to the prevailing party after considering the following non-exhaustive list of factors:

         (1) the scope and history of the litigation;

         (2) the ability of the opposing party to satisfy an award of fees;

         (3) whether an award of fees against the opposing party would deter others from
             acting in similar circumstances;

         (4) the merits of the respective positions – including the opposing party’s
             culpability or bad faith;

                                                   8
Case 1:18-cv-21019-UU Document 80 Entered on FLSD Docket 12/17/2020 Page 9 of 20




             (5) whether the claim brought was not in subjective bad faith but was frivolous,
                 unreasonable, or groundless;

             (6) whether the defense raised a defense4 mainly to frustrate or stall; and

             (7) whether the claim brought was to resolve a significant legal question under
                 FDUPTA law.

  See Chow, 640 F. App’x at 838-39 (citations omitted).

             Looking to the first factor, the scope and history of the litigation, the Undersigned finds

  that this factor weighs in favor of granting fees. This factor is in many ways similar to the Court’s

  above determination that the case was relatively weak and that Warren was unsuccessful on nearly

  every substantive motion filed in this case and on appeal.

             Next looking to the second factor, the ability of Warren to satisfy a fee award, Tutco asserts

  that because Warren is a substantial manufacturer of HVAC products, as opposed to an individual

  consumer bringing a claim under FDUTPA, it has adequate resources to pay the fees. Warren

  argues that Tutco fails to provide any meaningful evidence regarding Warren’s current ability to

  satisfy a fee award. On Reply, Tutco argues that Warren argues for too high a bar, and that because

  Warren is not a publicly traded company with public financial records, it should not be required to

  prove its exact financial situation. The Undersigned agrees with Tutco, but only to the extent that

  this factor only slightly favors the grant of attorneys’ fees without more detailed evidence

  regarding Warren’s ability or inability to satisfy a fee award.

             Third, considering whether an award of fees against the opposing party would deter others

  from acting in similar circumstances, the Undersigned finds that this factor is neutral. Tutco argues

  that a fee award would deter Warren from filing such a case in the future. Warren points out that


  4
      The parties agree that this factor is not applicable, because Tutco prevailed as a Defendant.
                                                               9
Case 1:18-cv-21019-UU Document 80 Entered on FLSD Docket 12/17/2020 Page 10 of 20




  this is not quite the correct legal analysis, but rather this factor looks at the general deterrent effect

  to anyone filing similar litigation in the future. Warren further argues that the dismissal with

  prejudice is enough of a deterrence because “[f]uture potential plaintiffs are unlikely to file a

  lawsuit that will be dismissed with prejudice,” thus, “[n]o additional deterrence is necessary.”

  Tutco correctly points out that this is a step too far, since a movant must always be a prevailing

  party under FDUTPA, meaning that it would be impossible for this factor to ever favor a movant

  under Warren’s interpretation. Thus, while Warren correctly points out that Tutco used the

  incorrect legal standard, it does not do enough to sway this factor in its favor, and it should remain

  neutral.

          Fourth, looking to the merits of the respective positions, including the opposing party’s

  culpability or bad faith, the Undersigned finds that this factor weighs in favor of a fee award. As

  discussed above, Warren’s positions at nearly every stage of these proceedings were unsuccessful,

  and there is evidence of bad faith as well. The record reveals not a single substantive motion or

  other aspect of this case where Warren prevailed. Warren lost two motions to dismiss, and its

  Motion for Partial Summary Judgment, Motion to Compel Expedited Mediation, and Motion for

  Reconsideration, were all denied as moot when its Amended Complaint was dismissed. After this,

  Warren lost on appeal, then filed a Petition for Rehearing, which was also denied. In terms of

  culpability or bad faith, as discussed above, the record shows that Warren brought this suit for

  anticompetitive purposes and in bad faith. Accordingly, this factor weighs in Tutco’s favor as well.

  Similarly, in looking to the fifth factor, whether the claim brought was not in subjective bad faith

  but was nonetheless frivolous, unreasonable, or groundless, the Undersigned finds that it was

  groundless, and that fees should be awarded.




                                                     10
Case 1:18-cv-21019-UU Document 80 Entered on FLSD Docket 12/17/2020 Page 11 of 20




         Finally, skipping the inapplicable sixth factor and looking to the seventh, whether the claim

  brought was to resolve a significant legal question under FDUPTA law, the Undersigned finds that

  this factor weighs in Tutco’s favor. Despite the fact that this case resulted in a published opinion

  from the Eleventh Circuit, it did not resolve a significant legal question regarding FDUTPA law.

  In the Eleventh Circuit opinion, the FDUTPA claim was secondary to the Lanham Act claim in

  terms of analysis and importance. The Court analyzed the FDUTPA claim jointly with the Lanham

  Act and the Florida common law claims because they all relied upon the same theory of

  misrepresentation, which failed. The Court only briefly discussed Warren’s FDUTPA claim for

  injunctive relief, which the Court denied for the same reasons.

         The case did not advance FDUTPA law in any significant way. The Eleventh Circuit

  reiterated its longstanding acknowledgement that the Lanham Act “requires a plaintiff to establish

  that the defendant’s ads were ‘false or misleading.’” Warren Tech., 962 F.3d at 1327-28 (quoting

  Johnson & Johnson Vision Care, Inc. v. 1-800 Contacts, Inc., 299 F.3d 1242, 1247 (11th Cir.

  2002)). The Eleventh Circuit also noted that Florida common law and FDUTPA are similar and

  cited the applicable published Eleventh Circuit precedent setting out already established precedent.

  See id. at 1328.

         None of the holdings from the Court or the Eleventh Circuit resolved a significant question

  regarding FDUTPA. Thus, although the appeal resulted in a published opinion, this factor weighs

  in favor of Tutco.

         As a reminder, a fee award to the prevailing party under FDUTPA is discretionary upon

  consideration of the above list of non-exclusive equitable factors. See Chow, 640 F. App’x at 838-

  39 (citations omitted). Because essentially every factor favors a fee award to Tutco, or is neutral,




                                                  11
Case 1:18-cv-21019-UU Document 80 Entered on FLSD Docket 12/17/2020 Page 12 of 20




  it would be equitable to the parties for the Court to exercise its discretion to award Tutco its

  attorneys’ fees under FDUTPA.

                       Calculation of Attorneys’ Fees Using the Lodestar Method

          Having determined that Tutco is entitled to attorneys’ fees from Warren under both the

  Lanham Act and FDUTPA5, the Court must next determine whether the fees sought by Tutco are

  “reasonable.” Under the “lodestar” method, a reasonable attorney’s fee award is “properly

  calculated by multiplying the number of hours reasonably expended on the litigation times a

  reasonable hourly rate.” ACLU v. Barnes, 168 F.3d 423, 427 (11th Cir. 1999) (quoting Blum v.

  Stenson, 465 U.S. 886, 888 (1994)).

          Tutco seeks reimbursement in the amount of $190,094.85, which is the sum of $120,773.25

  in fees incurred by two partners, two associates, and one paralegal for 224.9 hours of work at the

  district court stage of these proceedings, plus $69,321.60 for 143.2 hours of work expended on the

  appeal. [ECF No. 75 at 8-12]. Tutco has chosen not to seek reimbursement for another $63,802 in

  fees actually paid to its attorneys in the course of this case. [Id.].

          In support of the Motion, Tutco provides biographical information on its attorney and

  paralegal team along with invoices showing what Tutco actually paid its counsel during this case.

  [ECF Nos. 75-1, 75-2]. Warren opposes both the reasonableness of the above hourly rates as well

  as the reasonableness of the number of hours expended. [ECF No. 78].




  5
    No allocation between efforts spent on the FDUTPA claims and the Lanham Act and common law claims is necessary
  because all of Warren’s claims were based on the same core allegations. See Chow, 640 F. App’x at 838 (citing Heindel
  v. Southside Chrysler-Plymouth, Inc., 476 So. 2d 266, 271 (Fla 1st DCA 1985); Mandel v. Decorator’s Mart, Inc.,
  965 So. 2d 311 (Fla. 4th DCA 2007); see also Warren Tech., 962 F.3d at 1329 (“all of Warren’s claims against UL
  and Tutco are based upon the same allegation of falsity”).
                                                          12
Case 1:18-cv-21019-UU Document 80 Entered on FLSD Docket 12/17/2020 Page 13 of 20




                                       Reasonable Hourly Rate

         The Court must first evaluate Tutco’s requested fee in terms of the appropriate hourly rate.

  A reasonable hourly rate is to be measured by “prevailing market rates in the relevant community.”

  Blum, 465 U.S. at 895. In determining this, the Court should consider the rate “for similar services

  by lawyers of reasonably comparable skills, experience, and reputation.” Norman v. Housing Auth.

  of Montgomery, 836 F.2d 1292, 1299 (11th Cir. 1988) (citing Blum, 465 U.S. at 895-96, n.11).

         More specifically, “[i]n determining reasonable South Florida hourly rates, a court may

  consider certain factors, including ‘the attorney’s customary fee, the skill required to perform the

  legal services, the attorney’s experience, reputation and ability, the time constraints involved,

  preclusion of other employment, contingency, the undesirability of the case, the attorney’s

  relationship to the client, and awards in similar cases.’” Fla. Int’l Univ. Bd. of Trs. v. Fla. Nat’l

  Univ., No. 1:13-cv-21604-WILLIAMS/BECERRA, 2019 WL 3412159, 2019 U.S. Dist. LEXIS

  101714, at *6-7 (S.D. Fla. June 17, 2019) (quoting Mallory v. Harkness, 923 F. Supp. 1546, 1555

  (S.D. Fla. 1996) (internal citations omitted)). “In the end, however, the Court remains an expert

  on the issue of attorneys’ fees and “may consider its own knowledge and experience concerning

  reasonable and proper fees.” Id. at *7, (quoting Norman, 836 F.2d at 1303) (internal citations and

  quotations omitted).

         Here, Tutco seeks to recover a “discounted” rate of $675 per hour worked by St. Louis-

  based partner Jeffrey S. Russell, Esq., and $526.50 per hour worked by partner Darci F. Madden,

  Esq. For Miami-based associate David Axelman, Esq., Tutco seeks a “discounted” rate of $508.50

  per hour. For St. Louis-based associate Steven J. Alagna, Esq., Tutco cites a “discounted” hourly

  rate of $297 and for St. Louis-based senior paralegal Terri A. DeGregorio, a “discounted” hourly

  rate of $243. Because these are the actual rates Tutco paid its attorneys, Tutco argues that this “is


                                                   13
Case 1:18-cv-21019-UU Document 80 Entered on FLSD Docket 12/17/2020 Page 14 of 20




  powerful, and perhaps the best, evidence of [the] market rate” because it was “determined by

  supply and demand.” Dillard v. City of Greensboro, 213 F.3d 1347, 1354–55 (11th Cir. 2000).

         Warren objects to the rates charged by Tutco’s attorneys, saying that they are excessive

  and should be “reduced to rates the Court deems reasonable.” Warren argues that the St. Louis-

  based rates are not comparable to Miami rates for similar legal services, and that Tutco fails to

  meet its burden to demonstrate that the rates are reasonable, and that no local counsel was willing

  to do the work for a reasonable local rate. See Barnes, 168 F.3d at 437. The Undersigned does not

  find either argument particularly persuasive, though it agrees with Warren that Tutco’s rates are

  not reasonable for this case.

         While Mr. Russell, Ms. Madden, Mr. Axelman, Mr. Alagna, and Ms. DeGregorio all

  certainly have impressive resumes, those resumes alone do not justify the rates sought, and Tutco

  fails to provide additional “specific and detailed evidence” to meet their burden to demonstrate

  that the fees are reasonable for this case specifically. See Barnes, 168 F.3d at 427 (holding that the

  movant bears the burden to show that the rate is reasonable by “supplying the court with specific

  and detailed evidence.”).

         One glaring omission is that Tutco provides no affidavits or declarations from experts

  regarding the hourly rates of local trademark and unfair competition practitioners. Such are

  commonly used in this district to support a fee award. See Fla Int’l Univ. Bd. of Trs., 2019 WL

  3412159, 2019 U.S. Dist. LEXIS 101714, at *10-11, 18-19 (relying upon multiple expert

  declarations to provide testimony as to the prevailing market rate in a federal trademark case).

         Instead, Tutco provides a national survey of class action defense rates, which shows that

  partners with greater than 20 years’ experience average between $801 and $900 per hour, and

  another report which states that Miami is the fourth most expensive city for average hourly rates


                                                   14
Case 1:18-cv-21019-UU Document 80 Entered on FLSD Docket 12/17/2020 Page 15 of 20




  in the country. [ECF No. 75 at 8]. On Reply, Tutco argues that these statistics show that Mr.

  Russell, Ms. Madden, and Mr. Alagna “– all attorneys who practice primarily in class and complex

  commercial litigation – were within the market norm.” [ECF No. 79 at 6-7]. However, this is not

  persuasive because the average national hourly rate of a class action defense lawyer does not

  necessarily have any bearing on the prevailing market rate for a trademark and unfair competition

  lawyer in South Florida without more to provide some context for comparison.

         Next, Tutco argues that because these are the actual rates Tutco paid its attorneys, this “is

  powerful, and perhaps the best, evidence of [the] market rate” because it was “determined by

  supply and demand.” See Dillard, 213 F.3d at 1354–55. However, the Undersigned still finds that

  the rate is excessive because “[e]ven if a party chooses to employ counsel of unusual skill and

  experience, the court awards only the fee necessary to secure reasonably competent counsel.”

  Hermosilla v. Coca-Cola Co., No. 10-21419-CIV-MOORE/TORRES, 2011 WL 9364952, 2011

  U.S. Dist. LEXIS 156499, at *25 (S.D. Fla. July 15, 2011) (quoting Orenshtyn v. Citrix Systems,

  Inc., 558 F. Supp. 2d 1251, 1257 (S.D. Fla. 2007)) (internal citations omitted).

         Just as it would be improper to award the extraordinary rates for New York lawyers in this

  Southern District of Florida case without first showing a lack of local attorneys practicing here

  who are willing and able to handle the case, see Barnes, 168 F.3d at 437, it is improper to award

  hourly rates for class action defense and complex commercial litigation rates for this trademark

  and unfair competition case. The Eleventh Circuit has made clear that a reasonable fee is not

  designed to compensate for premium level billing and services, but rather to provide adequate

  compensation that is reasonable to bill one’s adversary irrespective of the skill, reputation, or

  experience of the counsel. See Hermosilla, 2011 WL 9364952, 2011 U.S. Dist. LEXIS 156499, at




                                                  15
Case 1:18-cv-21019-UU Document 80 Entered on FLSD Docket 12/17/2020 Page 16 of 20




  *27 (citing Barnes, 168 F.3d at 437; Norman, 836 F.2d at 1301). Magistrate Judge Torres in

  Hermosilla analogized it well, saying:

          In other words, one can drive from point A to point B in a Ferrari, a BMW, or a
          Ford Fusion. Which car one chooses is ordinarily a matter of personal style coupled
          with financial freedom. The successful personal injury or criminal defense lawyer
          may choose the Ferrari. The average corporate defense lawyer will wisely choose
          the BMW. But a successful attorney fee applicant can only choose the Ford Fusion.
          It is quite reliable, consistent, and effective for the task at hand, and will not break
          the bank. And because of that only the cost of a Ford Fusion is compensable under
          an attorneys’ fee statute based on the American Rule that governs federal litigation.

  Id. at 27.

          The Undersigned has examined the evidence provided by the parties, as well as reviewed

  other similar cases in this district regarding the reasonable rate for trademark and unfair

  competition lawyers in the locality. In addition, the Undersigned has reviewed all the biographical

  information provided for Tutco’s paralegal and attorneys and considered its own knowledge of the

  billing rates charged by other trademark and unfair competition lawyers in South Florida.

  Accordingly, the reasonable rate should be set at $500 per hour for Mr. Russell and Ms. Madden,

  $350 per hour for Mr. Axelman, $250 per hour for Mr. Alagna, and $175 per hour for Ms.

  DeGregorio. This is not to say that Tutco’s team was unsuccessful or unaccomplished. In fact,

  quite the opposite is true. Rather, the above rates are simply a reflection on the reasonable market

  rate for similar services from similarly skilled lawyers and paralegals in South Florida.

                                Reasonable Number of Hours Expended

          The Court must next evaluate Tutco’s requested fees for reasonableness in terms of the

  total hours expended by counsel. See Norman, 836 F.2d at 1303. After reductions, Tutco requests

  compensation for 109.4 hours expended by Mr. Russell, 151.3 hours by Ms. Madden, 19.1 hours

  by Mr. Axelman, 40.9 hours by Mr. Alagna, and 35.3 hours by Ms. DeGregorio. [ECF No. 75 at


                                                    16
Case 1:18-cv-21019-UU Document 80 Entered on FLSD Docket 12/17/2020 Page 17 of 20




  9-12]. Warren argues that the requested fees should be reduced because the number of hours

  expended was unreasonable. In so arguing, Warren points to several specific examples, which the

  Undersigned will address in turn.

         First, Warren argues that Ms. DeGregorio, a paralegal, “billed an excessive hourly rate for

  basic, low-skilled tasks,” such as “checking case cites, drafting documents, and filing documents.”

  Specifically, Warrant objects to 3.7 hours on 4/10/18, 4.9 hours on 4/11/18, 3.7 hours on 4/12/18,

  spent citation checking and creating a table of authorities in preparation of the Motion to Dismiss,

  and 3.8 hours on 4/17/18 preparing a corrected Motion to Dismiss, which corrected pagination

  errors previously made. The Undersigned finds that this time is excessive, namely the 4.9 hours

  on 4/11/18 spent checking citations and revising the Motion to Dismiss and the 3.8 hours on

  4/17/18 correcting the Motion to Dismiss. Accordingly, the 4.9 hours spent on 4/11/18 should be

  reduced to 3.7 hours, more in line with other similar time entries, and Warren should not pay for

  the 3.8 hours spent on 4/17/18, because that time was spent to correct counsel for Tutco’s errors

  and was not caused by Warren.

         Second, Warren objects to 9.3 hours spent by Mr. Russell analyzing Warren’s Motion for

  Partial Summary Judgment [ECF No. 27], which Tutco did not file a response to. Tutco replied

  that the time was warranted because Warren’s motion “has a clear collateral effect on Tutco,” and

  “would impact claims against Tutco,” necessitating careful analysis. The Undersigned agrees with

  Tutco, and Warren’s objection should be overruled. The Motion for Partial Summary Judgment

  was 14 pages long, but Warren’s Statement of Undisputed Facts filed pursuant to S.D. Fla. L.R.

  56.1 contained 173 pages of declarations and attachments. [ECF No. 28] 9.3 total hours spread

  across three days to review and analyze this was not unreasonable given the impact it could have

  potentially had on Tutco’s case.


                                                  17
Case 1:18-cv-21019-UU Document 80 Entered on FLSD Docket 12/17/2020 Page 18 of 20




         Similarly, Warren objects to 4.8 hours spent on 6/18/18 by Mr. Russell and 1.0 by Ms.

  Madden drafting a response to the Motion for Partial Summary Judgment, which was never filed.

  However, a review of Tutco’s invoices shows the billing entries were not for drafting a response,

  but rather for Mr. Russell to “[w]ork on summary of UL 1995 interpretation” and Ms. Madden to

  “[r]eview information REDACTED regarding technical arguments about the meaning of UL 1995

  and work on draft of explanation of same for inclusion in briefing to court REDACTED.” [ECF

  No. 75-2 at 18]. Thus, the 4.8 hours spent by Mr. Russell are reasonable, however due to the

  redactions provided on Ms. Madden’s billing entry, and Tutco’s failure to rebut Warren’s

  allegations regarding this entry in its Reply, Warren should not have to compensate Tutco for this

  hour expended.

         Fourth, Warren objects to 8 hours spent drafting and revising its Opposition to Motion for

  Reconsideration of the dismissal of the declaratory judgment claims. Warren argues that because

  this was a joint filing, this should be “greatly reduced,” but provides no specific reason why this

  time entry was excessive. Tutco points out that even though it was a joint filing, the signature block

  indicates that both UL and Tutco’s counsel prepared the filing, and that the joint filing “reduced

  the bulk of the filings to the benefit of the Court and Warren.” The Undersigned agrees, and

  Warren’s objection to these hours should be overruled.

         Last, Warren objects to the number of hours spent preparing for oral argument in the

  appeal. Warren argues that 57.6 hours was spent to prepare for half of a 15-minute shared oral

  argument, which it argues is excessive. Warren asks the Court to reduce this “by at least 50%.”

  While Tutco argues on Reply that the Court should not “become green-eyeshade accountants” and

  should instead seek to do “rough justice” “not auditing perfection,” [ECF No. 79 at 6] (citations

  omitted), it does not rebut Warren’s assertion that this time spent on the appeal was unreasonable.


                                                   18
Case 1:18-cv-21019-UU Document 80 Entered on FLSD Docket 12/17/2020 Page 19 of 20




         The Undersigned disagrees. Despite only having half of the 15-minute oral argument,

  Tutco’s counsel still had to prepare for any question the panel could reasonably ask. Just because

  Tutco has less time to answer the questions does not reduce the universe of potential questions it

  could expect to field, nor does it allow for Tutco to only prepare half as hard for oral argument.

  The appeal was an all-or-nothing endeavor, and Tutco should be compensated as such.

  D.     Conclusion

         Having determined that Tutco is entitled to fees, and that its rates and hours should be

  reduced accordingly, as discussed above, the final step is to calculate the lodestar amount. The

  Undersigned concludes that Tutco should be entitled to recover reasonable attorneys' fees in the

  amount of $152,062.50 from Warren. That results from the above reduced hourly rates that are

  recoverable in the case, times the hours included in the application after subtracting the excessive

  hours. A table specifying the Undersigned’s calculations for each timekeeper is presented below:

                         Reasonable                              Reasonable
        Name                                 Hours Billed                             Total Fee
                            Rate                                   Hours
     Jeffrey S.
                             $500                109.4               109.4             $54,700
    Russel, Esq.
      Darci F.
                             $500                151.3               150.3             $75,150
    Madden, Esq.
   David Axelman,
                             $350                19.1                19.1               $6,685
        Esq.
      Steven J.
                             $250                40.9                40.9              $10,225
    Alagna, Esq.
      Terri A.
    DeGregorio,              $175                35.3                30.3             $5,302.50
     paralegal
                                                                                     $152,062.50



                                      III.    Recommendation



                                                  19
Case 1:18-cv-21019-UU Document 80 Entered on FLSD Docket 12/17/2020 Page 20 of 20




         Accordingly, the Undersigned respectfully RECOMMENDS that Defendant’s Renewed

  Motion for Attorneys’ Fees [ECF No. 75] be GRANTED in part and DENIED in part as

  follows. The Motion should be granted to the extent that the Court should find that Tutco is entitled

  to reimbursement of its attorneys’ fees under both the Lanham Act, 15 U.S.C. § 1117(a), and

  FDUTPA, Fla. Stat. § 501.2105. As for the amount of fees Tutco should receive, the Motion should

  be granted in part and denied in part to the extent that Tutco should receive a total of $152,062.50

  in attorneys’ fees, rather than the entire amount requested.

         Objections to this Report may be filed with the District Judge within fourteen days of

  receipt of a copy of the Report. Failure to timely file objections will bar a de novo determination

  by the District Judge of anything in this recommendation and shall constitute a waiver of a party’s

  “right to challenge on appeal the district court’s order based on unobjected-to factual and legal

  conclusions.” 11th Cir. R. 3-1; see also Harrigan v. Metro-Dade Police Dep’t Station #4, 977 F.3d

  1185, 1191-92 (11th Cir. 2020); 28 U.S.C. § 636(b)(1)(C).

         SIGNED this 17th day of December, 2020.


                                                        UNITED STATES MAGISTRATE JUDGE


  cc:    U.S. District Judge Ursula Ungaro; and

         All Counsel of Record via CM/ECF




                                                   20
